Filed 9/26/16 P. v. Bruce CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,                                                                                  C081549

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF160169)

         v.

DARLA GAY BRUCE,

                   Defendant and Appellant.




         Appointed counsel for defendant Darla Gay Bruce has asked this court to review
the record to determine whether any arguable issues exist on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we will affirm the judgment.
                                                 BACKGROUND
         We provide the following brief description of the facts and procedural history of
the underlying case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         Defendant approached the victim and asked for a dollar. The victim said she did
not have a dollar. Defendant then called her a “bitch” and threatened to “kick her ass.”



                                                             1
When the victim tried to make a call on her cell phone, defendant yelled: “You better not
be calling the police!” Defendant then kicked the victim’s “back leg,” hit her on the back
of her head, and took her cell phone from her hand. Defendant was later found with the
victim’s cell phone in her purse.
       In exchange for a stipulated sentence, defendant pleaded no contest to second
degree robbery. (Pen. Code, § 211.) The trial court imposed the agreed upon two-year
term. The court awarded 32 days of credit (28 actual days and 4 conduct days). (Pen.
Code, § 2933.1.) The court also imposed various fines and fees.
       Counsel filed an opening brief setting forth the facts of the case and requesting this
court to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of her right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than
30 days elapsed, and we have received no communication from defendant.
Having undertaken an examination of the entire record, we find no arguable error that
would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                             RAYE             , P. J.


We concur:



        MURRAY              , J.



        RENNER              , J.


                                             2